Title: To Thomas Jefferson from Delamotte, 31 July 1797
From: Delamotte, F. C. A.
To: Jefferson, Thomas


                    
                        Monsieur
                        Havre le [13] Therm. [5e.]
31. Juillet 1797.
                    
                    J’ai appris dans le tems Avec bien de l’interet votre Election et j’ai tout de Suite Compris par la nature des Suffrages, qu’il ne vous Seroit pas possible de vous refuser Au Vœu de vos Concitoyens. Lorsque les votes pour deux places éminentes Se portent Sur deux personnes Seulement, il est clair qu’elles n’ont pas la liberié de refuser et que ces personnes Sont destinés pour toujours à etre les très humbles Servantes de leur pays. Je vous Avouë que ci-devant je ne l’aurois pas Compris Ainsi j’aurois voulu qu’on fut toujours libre d’etre quelque chose ou rien, mais Aujourdhui je m’y fais et j’aurois été couroucé contre Mr. Barthelemy S’il Avoit refusé place Au directoire. Maintenant, Monsieur, je vous Souhaite du fond de mon Cœur toute la Satisfaction qui devroit etre le prix de votre dévouëment.
                    Je Souffre en Verité de l’embarras où Se trouve l’Amerique pour repondre à deux puissances qu’il faudroit qu’elle eut toutes deux pour Amies. J’esperois que nous allions faire la paix avec l’Angleterre et […] les difficultés Avec l’Ameri[que] Seroient bien vite Arrangés, mais on n’espere plus en ce Moment la paix Avec l’Angleterre; les préliminaires Même de celle Avec l’empereur n’auront probablement point de Suite et alors vous Avés à craindre la continuation des Mêmes rigueurs de la part de notre gouvernement. Vous etes entre l’enclume et le marteau et vous Aurés fort à faire pour en Sortir. J’attends tous les jours Avec bien de l’impatience les Commissaires Ameriqs. Leur Arrivé pourroit faire changer cette Situation, et leur Succès dépend, dans mon Opinion, plus du Moment où ils Arriveront, que de toute autre chose. Tout change Si vite chés nous, que C’est chaque jour une Sçene Nouvelle. Lorsque les rigueurs Contre vous ont été déployés, il n’y avoit qu’une Volonté, c’etoit celle du directoire; aujourdhuy il y en a deux depuis la lutte qui S’est établie entre le directoire et le Corps legislatif. Les Atheletes, Sont en présence; ils ne Se sont point encore porté de Coups, ils cherchent l’un chez l’autre le Coté foible pour y frapper. À qui restera la Victoire? Le Corps legislatif est pour vous. L’evenement vous prouvera, je crois,  que Si vos Commissaires fussent Arrivés huit jours plustôt ou huit jours plus tard, ils Auroient fait tout differemment. Puissent-ils Arriver au bon moment pour bien faire. Vous etes placés trop loin pour la politique d’Aujourdhuy.
                    À tout évenement, Monsieur, Veuillés ne pas Negliger de faire prendre à tous les Navires des roles d’équipage Visés ou Certifiés par les Naval officiers Contenants l’Age et le lieu de Naissance ou de domicile de chaque homme embarqué, Comme le Veut l’Arreté du directoire du 12. Ventose dernier dont vous avés Sans doute Connoissance. Il me Semble que l’Amerique peut Se Conformer à cette formalité, Sans que cela implique Approbation de la Contravention au traité.
                    On a parlé du projet en Amerique de Mettre Un embargo Sur les Navires. Je verrois Avec plus de plaisir les Ameriquains Se mettre parfaitement en regle et Suivre leur Commerce pour regagner ce qu’on leur fait perdre. Si la paix Se fait, vous l’aurés aussi, Si la guerre continuë, il y aura encore bien de l’argent à gagner et on n’en Viendra jamais à Saisir les propriétés Américaines en france.
                    Mr. Provost vous donnera de Meilleurs détails que moi de la Situation Actuelle de nos affaires qui deviennent les votres. J’Ai l’honneur de vous Saluer, Monsieur, Avec la plus Sincere Affection et de vous Assurer du respect que je vous porte.
                    
                        Delamotte
                    
                